The court is of the opinion that the part of section 224 of the Civil Code upon which the respondent relies, does not state all of the elements necessary to constitute abandonment, but only defines the circumstances under which *Page 151 
the juvenile court can take charge of cases of that kind and determine whether or not there has been an abandonment, and that one of the things necessary to be shown to constitute abandonment is intent on the part of the parent to abandon the child. This evidence does not show such intent. It should be said that the lack of intent is not conclusively shown by the bald declaration of the parent — the mother — that she did not intend to abandon the child. If the circumstances and facts show that she did have such intent, her declaration would not be conclusive. The opinion of the district court of appeal is satisfactory to the court, and for the reasons therein given, in addition to those I have just stated, the judgment is reversed.
The following is the opinion of the district court of appeal of the first appellate district, rendered on May 21, 1914, and adopted and approved by the supreme court: